DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/18/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10825748 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 5-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koehler (6,719,573).
Regarding claim 1, figs 6-8, Koehler discloses:

1. (Currently Amended) A semiconductor package comprising: a substrate 12; a case 30 coupled to the substrate; and a plurality of press-fit pins 22 (col 4, lines 10-30.  The pins are inserted individually into free passages); the case 30 comprising a cover 28 with a plurality of press-fit pins 22 fixedly coupled with the case 30 (col 4, lines 30-40); the cover 28 comprising a potting opening (see markup figure 8) therethough; wherein the plurality of press-fit pins comprises at 

    PNG
    media_image1.png
    480
    853
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    391
    771
    media_image2.png
    Greyscale

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Koehler to infer from the teaching that the cover is being molded to the case, 

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 

Regarding claim 5, figs 6-8, Koehler discloses:

5. (Original) The package of claim 1, wherein the case 30 is configured to be fixedly coupled over one or more edges of the cover 28 and over at least a portion of the substrate 12.

Regarding claim 6, figs 6-8, Koehler discloses:

6. (Original) The package of claim 5, further comprising wherein the case 30 comprises a plurality of locking projections 60 that engage with the one or more edges of the cover 28 and irreversibly lock the cover 28 to the case 30. 

    PNG
    media_image2.png
    391
    771
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose as follows:
19. (Currently Amended) A semiconductor package comprising: a substrate; a case coupled to the substrate; and a plurality of press-fit pins; wherein the plurality of press-fit pins are molded into and fixedly coupled with the case; wherein the plurality of press-fit pins are electrically and mechanically coupled to the substrate; and wherein the case comprises an opening comprising a strut that extends from a side of the opening to another side of the opening and a first set of a plurality of fingers extending from the strut on one side of the strut and a second set of a plurality of fingers extending from an opposing side of the strut.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to the newly amended claims 1, 5-6 have been considered but they are moot in view of the new rejection because the rejection does not apply Schneider reference.  Note that Koehler’s figures 6a and 8 are markup for ease of understanding its application with respect to the present invention’s elements.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813                                                                                                                                                                                              
	
	
	
	
	

    PNG
    media_image3.png
    388
    741
    media_image3.png
    Greyscale